NUMBERS 13-17-00693-CV, 13-17-00694-CV, 13-17-00695-CV,
           13-17-00696-CV, 13-17-00697-CV, AND 13-17-00698-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


STEVE W. PARK, AGENT FOR TEXAS
DRP, LLC DBA A-ACTION BAIL BONDS,                                           Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                  On appeal from the County Court at Law
                        of Aransas County, Texas.



                                      ORDER
 Before Chief Justice Valdez and Justices Rodriguez and Benavides
                          Order Per Curiam

      Appellant’s retained counsel, Gabi S. Canales, has filed an amended motion to

withdraw as counsel and to extend the deadline to file appellant’s brief in these causes.

We GRANT said motion.       Pursuant to Rule 6.5(c) of the Texas Rules of Appellate
Procedure, counsel is directed to notify appellant, in writing, of any previously undisclosed

deadlines and file a copy of that notice with the Clerk of this Court.

       Appellant’s brief in these causes is now due to be filed in this Court on October 8,

2018. If appellant fails to timely file a brief, the Court may dismiss the appeal for want of

prosecution. See TEX. R. APP. P. 38.8.

       Appellant is directed to notify the Court promptly if he retains new counsel on

appeal by filing a notice including that attorney’s name, mailing address, email address,

telephone number, facsimile number, and State Bar of Texas identification number. See

generally TEX. R. APP. P. 6.

       It is so ORDERED.

                                                         PER CURIAM


Delivered and filed the
28th day of August, 2018.




                                             2